Citation Nr: 9900762	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-28 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  



ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  
REMAND

The veteran contends, in essence, that his service-connected 
PTSD is more disabling than currently evaluated.  
Specifically, the veteran asserts that he is socially 
isolated.  He claims that he does not leave his apartment, 
except to obtain food, that he is fearful of being watched or 
followed, and that he does not have any friends.  In 
addition, the veteran asserts that he is unable to work 
because of his inability to concentrate which was caused by 
flashbacks and nightmares of service experiences. 

VA medical records reflect that the veteran was hospitalized 
in 1996.  From May 1996 to July 1996, the veteran was 
admitted for alcohol abuse.  At that time, the veteran 
indicated that he began consuming alcohol at age of 25 while 
in Vietnam.  It was noted that the veterans family, 
vocational, and financial problems stemmed from his alcohol 
abuse.  The record shows that the veteran is divorced with 
two children.  It was recorded that the veterans 26-year 
marriage ended because of his alcohol abuse and symptoms 
associated with PTSD.  The veteran related that he was fired 
from his prior place of employment in 1990 because of alcohol 
abuse and poor job performance.  On mental status 
examination, the veteran was cooperative and pleasant with 
good eye contact.  His hygiene and grooming were fair.  
Psychomotor activity was normal.  His speech was coherent and 
goal directed with a normal rate and tone without blocking 
and without circumstantiality.  His affect was frustrated and 
appropriate.  His mood was anxious.  His thought content was 
without audiovisual or tactile hallucinations, without 
paranoid delusional ideations, without flight of ideas, and 
without looseness of association.  He was oriented on all 
three spheres and alert.  His recent and remote memory was 
good.  Fund of knowledge was average.  Calculations were good 
by serial 7s.  Abstraction was good by proverb, and insight 
was good.  The veteran related that he drank due to his PTSD 
and depression.  His judgment was good.  He denied any 
suicidal or homicidal ideations.  Discharge diagnoses 
included alcohol and nicotine dependence, continuous, 
substance induced anxiety disorder (improved), and chronic 
PTSD.  On discharge, the veteran was found to be medically 
and emotionally stable.  He was without suicidal or homicidal 
ideations.  He was without thought disorder or psychosis.  
The veteran was referred to a VA PTSD program.  

A few days following the discharge, the veteran was admitted 
to a VA PTSD program.  He was treated on an inpatient basis 
from July to August 1996.  On admission, the veteran was 
alert and oriented.  The veterans goals included maintenance 
of sobriety, reduction in his levels of depression, and 
improvement of intrusive thoughts.  The treatment records 
reflect that the veteran experienced variant levels of 
participation.  He demonstrated difficulty expressing 
emotional issues due to his problems with sobriety.  During 
the early part of the program, the veteran was shown to have 
interacted well with his peers.  He also demonstrated 
increased anxiety and withdrawal.  An August 22, 1996 nursing 
note provides that the veteran successfully completed the 
program.  It was recorded that the veteran was able to learn 
new coping techniques which included better anger management 
and decreased isolation.  The clinician noted that the 
veteran was not able to engage in any significant emotional 
work in the program.  It was recorded that the veteran was 
newly sober and that that may have contributed to his 
inability to engage emotionally.  Throughout his stay, the 
veteran was anxious about the prospect of talking about 
traumatic issues. It was recommended that the veteran engage 
in a follow-up program.  The veteran was discharged in 
satisfactory condition.  

In October 1996, the RO granted service connection for PTSD 
based on the veterans service records which reflected that 
the veteran was involved combat and the findings of 
aforenoted VA medical records.  A noncompensable evaluation 
was assigned effective in June 1996.  

A January 1997 VA outpatient treatment note indicates that 
the veteran complained of elevated problems. He reported 
increased depression, crying spells, flashbacks, nightmares, 
and increased difficulties with alcohol abuse.  

The report of a February 1997 VA examination reflects that 
the diagnoses included Axis I-PTSD, alcohol dependence 
currently attempting to stay sober.  A geographic adjustment 
factor of 65 was assigned for the year of the examination and 
the previous year.  

In an April 1997 rating decision, the RO increased the 
veterans disability evaluation to 50 percent based the 
findings of the February 1997 VA examination and VA 
hospitalization records and outpatient treatment records 
dated in 1996.  This evaluation became effective in June 
1996. 

Based on the above evidence, the Board believes that a 
contemporaneous examination is desirable prior to a final 
determination of the issue on appeal:  Accordingly, the case 
is remanded to the RO for the following action:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since February 1997.  
The RO should also obtain the names and 
addresses of any other medical care providers 
who treated the veteran for these this 
condition.  After securing the necessary 
release, the RO should obtain these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veterans service-connected psychiatric 
disorder, independent of the consequences 
of alcohol abuse, results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veterans overall 
psychological, social, and occupational 
functioning due solely to PTSD using the 
Global Assessment of Functioning scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. 

3. The regional office should then review and 
adjudicate the issue of an increased rating 
for the veteran's psychiatric disability 
according to the amended schedular criteria, 
or the old criteria, whichever is to the 
advantage of the veteran.  If the denial is 
continued, the veteran and his representative 
should be sent a supplemental statement of the 
case and be afforded the appropriate time in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 


- 2 -
